KLEINFELD, Circuit Judge,
concurring.
The majority takes too expansive a view of the modified categorical approach by taking account of things other than “the charging documents in conjunction with the plea agreement, the transcript of a plea proceeding, or the judgment to determine whether the defendant pled guilty” to an aggravated felony.1 I think (though there is room for doubt) the authorities we must follow would lead to the same result under the categorical approach, so I am concurring rather than dissenting.

. United States v. Coron-Sanchez, 291 F.3d 1201, 1211 (9th Cir.2002) (enbanc).